DETAILED ACTION
Claims 2 and 13 are canceled.  Claims 1 and 12 are currently amended.  A complete action on the merits of pending claims 1, 3-12, and 14-22 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/22 has been entered.
Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8, 10-12, 14-16, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning et al. US 20080281310 (Dunning) in view of Patrick et al. US 3848600 (Patrick) and Tanaka US 20170015881 (Tanaka).
Regarding claims 1 and 12, Dunning teaches an energy source for delivering energy to a patient's body (Fig. 1 electrosurgical generator 20); one or more energy delivery devices electrically coupled to the energy source (Fig. 1 electrosurgical instrument 2); and, a dispersive return pad electrically coupled to the energy source (Fig. 1 return electrode 6), the dispersive return pad comprising: a skin material adapted to be worn on a patient's skin (Fig. 5 adhesive material 39); a conductive material having a tip face, a bottom face, and four side edges that are perpendicular to the top face and the bottom face, the bottom face of the conductive material positioned adjacent to the skin material (Fig. 5 layer 72); and, a phase-change material surrounding a side edge of the conductive material (Fig. 5 layer 70), the phase-change material being configured to undergo a phase transition at a target temperature range corresponding to a non-damaging hyperthermic temperature range for the patient's skin (par. [0040]), the phase-change material configured to absorb excess heating from the RF ablation procedure and to prevent burns to the patient's skin (par. [0039]).
Dunning does not explicitly teach the phase changing material surrounding the four sides of the conductive material and a non-conductive material that is different from the skin material and the conductive material, the non-conductive material surrounding the top face and the four side edges of the conductive material (pars. [0037] and [0039]).
Patrick, in an analogous return electrode, teaches where the conductive layer is encapsulated in non-conductive cup (Fig. 3 14).  The insulating cup helps to protect the contents of the electrode from collapsing (col 8 lines 3-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the electrode of Dunning to have a non-conductive cup, as in Patrick, to improve the stability of the electrode (Patrick col 8 lines 3-9).  Additionally, having an insulative covering over the conductive layer prevents passing current to unintended devices during surgery.
Patrick does not explicitly teach the phase changing material surrounding the four sides of the conductive material.
Tanaka, in an analogous return pad, teaches where the conductive element 13 is surrounded on the top and sides with hydrogel 14 (Fig. 2).  The surrounding of hydrogel keeps the thickness of the pad down (par. [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the electrode of Dunning and Patrick to have the phase changing material on the sides of the conductive element, as taught by Tanaka.  This presents the advantage of keeping the components thinner making the pad more flexible to conform to the patient (Tanaka pars. [0082] and [0085]).
Regarding claims 3-5, 14, and 15, Dunning teaches wherein the phase-change material undergoes the phase transition within an ISO IEC 60601 maximum allowable temperature rise of six (6) degrees Celsius (ºC) and wherein the target temperature range of the phase transition ranges from about 40 degrees Celsius (ºC) to about 42ºC (par. [0039]).
Regarding claims 6 and 16, Dunning teaches wherein the phase-change material covers a surface of the conductive material opposite the skin material (Fig. 5).
Regarding claims 8 and 18, Dunning teaches wherein the skin material further comprises one or more insulation layers, and wherein, when in contact with the patient's skin (par. [0037]), the skin material equilibrates to a core body temperature of about 37ºC due to the one or more insulation layers (par. [0037] this is the second law of thermodynamics heat flows between objects until equilibrium).
Regarding claim 10, Dunning teaches wherein the phase-change material comprises at least one of paraffin wax, non-paraffin organics, hydrated salts, or one or more metallic materials (par. [0039]).
Regarding claims 11 and 20, Dunning teaches wherein the phase-change material of the dispersive return pad is at least one of paraffin wax, non-paraffin organics, hydrated salts, or one or more metallic materials (par. [0039]). 
Dunning does not explicitly teach wherein the conductive material is a metallic film at least partially covered with an electrically- conductive gel material.
Patrick, in an analogous dispersive return pad, teaches where there is a conductive gel 32 on the conducive plate 17 (Fig. 3).  The gel helps create better electrical contact between the skin and the conductive layer (col 8 lines 13-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the electrode of Dunning, Patrick, and Tanaka to have the conductive gel on the conductive layer, as in Tanaka, to create a better current path (Tanaka col 8 lines 13-23).
Regarding claims 21 and 22, Dunning teaches wherein the phase-change material completely surrounds solely the side edge of the conductive material (Fig. 5).
Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning, Patrick, and Tanaka as applied to claims 1 and 12 above, and further in view of Young US 20090112202 (Young).  
Regarding claims 7 and 17, Dunning does not specifically teach wherein the phase-change material further comprises a heat-activated color changing film or pigment incorporated therein that provides a visual indicator of the phase transition.
Young, in an analogous dispersive return pad, teaches two different thermochromatic indicators that are in leucodye 32 (par. [0050]).  The color change allows for a visual indication of temperature (par. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the electrode of Dunning, Patrick, and Tanaka to have a color changing indicator in the phase changing material, as in Young, so the user can visually see the temperature change (Young par. [0039]).
Regarding claims 9 and 19, Dunning does not explicitly teach wherein the RF ablation procedure has a maximum duration period of less than three (3) minutes so as to minimize an amount of the phase-change material and mitigate any rising temperature within the duration period.
Young, in an analogous dispersive return pad, teaches an ablation procedure that lasts for two minutes after the predetermined temperature is reached (par. [0067]).  This is to prevent burning of tissue if the temperature is too high and the electrode is adhered to tissue (par. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify Dunning, Patrick, and Tanaka to have an ablation procedure last less than three minutes, as taught by Young, so tissue on the patient will not be burned (Young par. [0042]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        


/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794